                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at FRANKFORT

 UNITED STATES OF AMERICA,     )
                               )
      Plaintiff,               )       Criminal Action No.
                               )       3:8-cr-31-JMH-HAI-1
 v.                            )
                               )
 MICHAEL D. SMITH, pro se,     )
                               )        MEMORANDUM OPINION
      Defendant.               )             AND ORDER
                               )
                              ***
     On June 20, 2019, the Defendant, Michael D. Smith (“Smith”),

proceeding pro se, filed a “Motion to Appoint Counsel.” [DE 1001].1

While Smith does not state why he needs appointed counsel, he

claims that he has been incarcerated for eight years, that he was

falsely arrested and imprisoned, and that the indictment in his

case was not a true bill of indictment.            [DE 1001].     On June 25,

2019, this Court directed the United States of America (“United

States”) to respond to Smith’s motion by July 8, 2019.             [DE 1002].

On July 1, 2019, Smith filed an identical “Motion to Appoint

Counsel[,]” stating the same grounds for relief.               [DE 1003]. On


1
  Smith has filed several motions to appoint counsel in this action. [DE 693;
DE 882; DE 997; DE 1001; DE 1003]. This Court denied three of Smith’s requests
for appointment of counsel. [DE 701; DE 883; DE 1000]. Most recently, this
Court disposed of Smith’s “Motion to Appoint Public Defender.”        [DE 997].
Therein, Smith had requested a public defender for purposes of moving for
reduction of sentence under the First Step Act, or, alternatively, for
compassionate release.    [Id.].   However, this Court denied Smith’s motion
because Smith has offered up no argument as to why the Court should appoint him
counsel for those purposes as required by Joint Local Rule of Criminal Procedure
12.1(a) and In re Appointment of Counsel and Motions for Relief Under the First
Step Act of 2018, General Order 2019-5 (E.D. Ky. Mar. 28, 2019). [DE 1000].
Two motions for appointment of counsel are pending. [DE 1001; 1003].


                                       1
July 8, 2019, the United States filed its response in opposition,

[DE 1004], to Smith’s June 20th motion.                    [DE 1001].       Having

reviewed Smith’s identical motions [DE 1001; DE 1003] and the

United     States’    response,       [DE   1004],     and       being   otherwise

sufficiently advised, IT IS ORDERED that Smith’s motion is DENIED.

                I.    FACTUAL AND PROCEDURAL BACKGROUND

        On July 1, 2011, Smith was found guilty and convicted of six

counts of mail fraud in violation of 18 U.S.C. § 1341 and one count

of conspiracy to commit mail fraud in violation of 18 U.S.C. §

1349.     [DE 669].   As a result, this Court sentenced Smith to 120-

months imprisonment.      [DE 669; DE 830].          The Sixth Circuit denied

Smith’s subsequent appeal.         [DE 875].      Thereafter, Smith filed a

motion to vacate his sentence under § 2255, which was denied by

the district court. [DE 996 at 1, PageID #13776].                        The Sixth

Circuit     denied    Smith’s     application        for     a    certificate   of

appealability and then denied Smith permission to file a second or

successive motion to vacate in 2019. [Id.].

                                II.    ANALYSIS

        Smith now requests the Court grant his motions for appointment

of counsel.      [1001, 1003].        However, Smith does not state the

reason why he needs counsel, nor does he provide any legal argument

in support of his request for the appointment of counsel.                   [Id.].

Of course, the Court has discretion on whether to appoint counsel

in this situation.      But here, Smith does not state – nor is there

                                        2
any   indication     –    that     appointment      of    counsel     will   provide

meaningful assistance to Smith.              Accordingly, his motion for such

appointment must be denied.

      In support of his motion, Smith provides the following list:

            1.     I, Michael Smith have been incarcerated
                   for eight years.

            2.     I, Michael Smith have                 been    falsely
                   arrested and imprisoned.

            3.     The indictment in this case is not a TRUE
                   BILL.

            4.     The indictment on file has no signatures
                   required to make it a valid TRUE BILL.

            5.     This indictment was not signed due to the
                   fact, the grand jury declined to indict.

            6.     Government witness could not produce
                   payment for proof of employment due to
                   the fact that she never actually worked
                   for me.

            7.     Grand jury NO TRUE BILL, NOT A TRUE BILL! Rule 7.

[DE 1001; DE 1003].

      Federal statutes outline certain situations where counsel

shall be appointed for indigent Defendants.                      See 18 U.S.C. §

3006A(a)(1).      Ultimately, however, the decision to appoint counsel

rests within the sound discretion of the Court, based on the

interests    of    justice       and   due    process.          See   18   U.S.C.     §

3006A(a)(2)(B).          Counsel    should     be   appointed     “if,     given    the

difficulty of the case and the litigant's ability, [he] could not

obtain justice without an attorney, [he] could not obtain a lawyer

                                         3
on [his] own, and [he] would have had a reasonable chance of

winning with a lawyer at [his] side.”      Forbes v. Edgar, 112 F.3d

262, 264 (7th Cir. 1997).

     However, Smith does not state the reason why he needs counsel

or the ultimate relief he is seeking. Smith has not offered any

argument as to why the Court should appoint him counsel for such

purpose.   [DE 1001; DE 1003].      As with Smith’s prior motion, [DE

997], Smith cites no statute or other legal grounds to justify

appointment of counsel.    [Id.].    The language of Joint Local Rule

of Criminal Procedure 12.1(a) provides as follows:

           Except for routine motions – such as motions
           for an extension of time – a motion must state
           with particularity the grounds for the motion,
           the relief sought, and the legal argument
           necessary to support it.

       While this Court acknowledges its obligation to liberally

construe a Smith’s pro se motion it has no authority to create

arguments for Smith.      Coleman v. Shoney's, Inc., 79 Fed. Appx.

155, 157 (6th Cir. 2003) (“Pro se parties must still brief the

issues advanced with some effort at developed argumentation.”).

Without some effort at legal argumentation, Smith has utterly

failed to meet the requirements of LCrR 12.1(a).

     Moreover, at this stage of the case, appointment of counsel

would be a waste of limited resources. Neither due process nor the

best interests of justice indicate that counsel should be provided

considering the issues Smith seeks to raise.       Accordingly, IT IS

                                    4
ORDERED that Smith’s identical motions for the appointment of

counsel [DE 1001; DE 1003] shall be, and hereby are, DENIED.

     This, the 9th day of July, 2019.




                                5
